PER CURIAM.
In this Anders1 appeal, we affirm Eric Jones’ judgment and sentences, but remand to correct scrivener’s errors in the judgment.
*1165Jones entered into a negotiated plea agreement with the State calling for him to plead guilty to the lesser included offenses of burglary of an occupied structure (count 1) and robbery with a weapon (count 2). The trial court correctly recognized these negotiated plea terms and sentenced Jones accordingly. However, the amended judgment incorrectly reflects convictions for the offenses of burglary of a structure with an assault or battery (count 1) and robbery with a firearm or deadly weapon (count 2). These errors have no impact on Jones’ sentences, as his sentences constitute legal sentences consistent with the negotiated plea agreement. As such, we remand this matter to the trial court with instructions to correct the judgment to reflect the correct convictions.
AFFIRMED and REMANDED.
PALMER, LAWSON and EVANDER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).